FILED
                            NOT FOR PUBLICATION
                                                                            APR 18 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE GUADALUPE VILLARREAL-                       No. 13-71962
DURAN,
                                                 Agency No. A073-374-090
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 12, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Petitioner Jose Guadalupe Villarreal-Duran petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an Immigration Judge’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision finding him removable. We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition.

      1. “[A]dmissions by an alien to facts alleged in [a Notice to Appear], and

concessions of removability, made in the 8 C.F.R. § 1240.10(c) ‘pleading stage’ of

removal proceedings may be relied on by an [Immigration Judge.]” Perez-Mejia v.

Holder, 663 F.3d 403, 410 (9th Cir. 2011). The IJ therefore properly relied on the

admissions and concessions that Villarreal’s counsel made when pleading, and the

IJ was not required to independently review Villarreal’s conviction documents.

      2. Even assuming the IJ’s conduct denied Villarreal a full and fair hearing,

his due process claim fails because he did not establish prejudice. See Lata v.

I.N.S., 204 F.3d 1241, 1246 (9th Cir. 2000) (due process challenge requires both

error and substantial prejudice). The record indicates that Villarreal’s counsel was

prepared to admit the allegations in the Notice to Appear and concede Villarreal’s

removability even before his hearing began. Moreover, Villarreal does not contest

his conviction.

      PETITION DENIED.